Citation Nr: 0922657	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-26 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1966 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Previously, in July 2008, the Board denied another claim the 
Veteran had appealed for service connection for depression.  
In denying that claim, the Board also indicated he had 
initiated an appeal concerning an additional claim for PTSD 
by filing a timely notice of disagreement (NOD), but that he 
had not been provided a statement of the case (SOC) or given 
an opportunity to perfect an appeal to the Board regarding 
this additional claim by filing a timely substantive appeal 
(VA Form 9 or equivalent statement).  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1991).  So the Board remanded this 
claim for PTSD to the RO via the Appeals Management Center 
(AMC).  In August 2008, on remand, the AMC issued a SOC 
continuing to deny the claim for service connection for PTSD.  
In response to that SOC, the Veteran, through his 
representative, submitted an informal brief in May 2009 
continuing to request approval of this additional claim.  
That statement was tantamount to a substantive appeal.  See 
38 C.F.R. § 20.202 (2008).  And although not received within 
the usually required 60 days of the SOC to be considered 
timely (and not otherwise received within one year of 
notification of the decision being appealed), this does not 
deprive the Board of jurisdiction to consider this claim.  
See Perci v. Shinseki, No. 05-2961 (April 17, 2009); 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003)

Regrettably, though, the Board is again remanding this claim 
to the RO via the AMC for still further development and 
consideration.




REMAND

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Concerning the first requirement, the Veteran's VA treatment 
records include a February 2005 social work consultation 
report diagnosing PTSD, presumably in accordance with DSM-IV 
both in terms of the adequacy and sufficiency of the 
stressors claimed.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  So he has the required current DSM-IV diagnosis of 
PTSD.  

Concerning the second requirement, the Veteran has asserted 
several stressors to which his PTSD may relate - some of 
which are combat-related, whereas others are not.  In a 
February 2007 statement in support of his claim, he described 
three non-combat-related stressors - an incident during 
which a fellow serviceman had his throat slit while waiting 
to be shipped out of Vietnam; another incident involving 
artillery heads going through the roof of a hooch; and seeing 
Vietnam prisoners of war in a fenced area with missing arms 
and legs.  He also described a combat-related stressor in 
that statement - artillery heads hitting the road 
surrounding their compound.  And in a subsequent March 2007 
statement he also described another combat-related stressor 
- coming under fire while on guard duty. 

As to his asserted combat-related stressors, if the record 
verifies that he engaged in combat, then, absent clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of his service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).

The Veteran's service personnel records confirm his service 
in Vietnam from January to September 1968 as a member of the 
1st Logistics Command, USARPAC-Vietnam.  They also show he 
participated in one campaign - the Vietnam Counteroffensive 
phase III; that he was awarded the National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal with 
device, and Good Conduct Medal; and that his military 
occupational specialty (MOS) was personnel specialist.  
However, none of these medals conclusively establish that he 
engaged in combat.  VA's General Counsel has explained that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b) and the 
implementing regulation 38 C.F.R. § 3.304(d), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of sections 1154(b) and 3.304(d) (and 38 C.F.R. 
§ 3.304(f)(1)) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The Veteran's MOS also 
does not suggest combat, since it is one of an administrative 
function.  But the mere fact that he participated in the 
Vietnam Counteroffensive phase III campaign suggest he may 
have been in combat areas or otherwise exposed to combat 
situations, irrespective of his MOS.  Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 
16 Vet. App. 124 (2002).

But as to his non-combat-related stressors, there must be 
independent evidence corroborating the Veteran's statement 
regarding their occurrence.  Doran v. Brown, 6 Vet. App. 283, 
288-89 (1994).  See also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (indicating his testimony, alone, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor).

VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate his claim, and the RO/AMC should 
make reasonable attempts to locate records that might 
corroborate his assertions regarding the actual occurrence of 
the events in question.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  



As for the third and final requirement, that there be medical 
nexus evidence linking the PTSD to a confirmed stressor in 
service, the February 2005 VA social work consultation report 
indicates the Veteran's PTSD is combat-related.  So there is 
medical evidence of a link between his PTSD and military 
service, assuming it is ultimately conceded he engaged in 
combat while in Vietnam.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996) (indicating that, generally, credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence).  So if at least one stressor or his 
participation in or exposure to combat is objectively 
confirmed on remand, he should be provided a VA Compensation 
and Pension Examination (C&P Exam) for an opinion indicating 
whether his PTSD is the result of the independently verified 
stressor or his combat.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Contact the United States Army and 
Joint Services Records Research Center 
(JSSRC) for any evidence that might 
corroborate the stressful events the 
Veteran alleges occurred while he was in 
the military - particularly requesting 
any information that might corroborate his 
unit's involvement in combat.  If no such 
records can be found, or if they have been 
destroyed and/or further attempts to 
obtain them would be futile, ask for 
specific confirmation of this fact.  
Notify the Veteran as required by 
38 C.F.R. § 3.159(c)(2) and (3).

2.  Ask the Veteran to submit any 
information that he may have or be able to 
obtain that would corroborate his 
assertions regarding his asserted in-
service stressors or his combat 
participation or exposure.

3.  Upon completion of the above 
development, if at least one alleged 
stressor is objectively confirmed or if 
the record establishes the Veteran 
participated in or was exposed to combat, 
schedule him for a VA C&P Exam.  Prepare a 
list for the examiner detailing which of 
the Veteran's asserted stressors are 
confirmed, and ask that the examiner 
indicate whether it is at least as likely 
as not (i.e., 50 percent or more probable) 
that the Veteran has PTSD as a consequence 
of that stressor(s).

Inform the examiner that only a confirmed 
stressor, as indicated on the list, may be 
considered to relate the PTSD to the 
Veteran's military service. 

Also inform the examiner that the term 
"at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  

Advise the Veteran that failure to report 
for the scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  



4.  Then readjudicate the claim for 
service connection for PTSD in light of 
any additional evidence obtained.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of 
this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

